Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 31, 2020

                                       No. 04-20-00153-CV

                                         REVCAP, LLC,
                                           Appellant

                                                 v.

                                        Charles J. TROIS,
                                            Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CI-23887
                         Honorable Norma Gonzales, Judge Presiding


                                          ORDER

        After this court’s en banc order extended the due date for all pending briefs, Appellee’s
brief was due on June 30, 2020. See TEX. R. APP. P. 38.6(a). To date, Appellee has not filed the
brief or a motion for extension of time to file the brief.
         If Appellee wishes to file a brief in this appeal, Appellee is hereby ORDERED to file
within TEN DAYS of the date of this order (1) Appellee’s brief and (2) a reasonable explanation
for failing to timely file the brief. See id. R. 38.6(d). If Appellee wishes the response to serve as
a motion for extension of time, the response must comply with Rule 10.5(b)(1) of the Texas
Rules of Appellate Procedure and the Fourth Court of Appeals’ local rules. See id. R. 10.5(b)(1);
4TH TEX. APP. (SAN ANTONIO) LOC. RS., http://www.txcourts.gov/4thcoa/practice-before-the-
court/ local-rules.aspx.
        If Appellee fails to file an adequate response within TEN DAYS of the date of this order,
the appeal will be set for submission without Appellee’s brief. See Jackson v. Tex. Bd. of
Pardons & Paroles, No. 01-03-00862-CV, 2008 WL 921035, at *1 n.2 (Tex. App.—Houston
[1st Dist.] Apr. 3, 2008, no pet.) (mem. op.) (“‘In a civil case, the court will accept as true the
facts stated [in Appellant’s brief] unless another party contradicts them.’” (alteration in original)
(quoting TEX. R. APP. P. 38.1(g))).
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court